

Exhibit 10.23
 
FINANCIAL ADVISORY AGREEMENT


THIS FINANCIAL ADVISORY AGREEMENT ("Agreement" or "FAA") is made and entered
into on the 15th of March, 2006, by and between HFG International, Limited, a
Hong Kong corporation ("HFG"), and Wonder Auto Group, a Hong Kong corporation
(the "Company").


W I T N E S S E T H:


WHEREAS, the Company desires to engage HFG to provide certain financial advisory
and consulting services as specifically enumerated below commencing as of the
date hereof related to the Restructuring, the Going Public Transaction and the
Post-Transaction Period (each as hereinafter defined), and HFG is willing to be
so engaged; and


WHEREAS, HFG will advise the Company with regard to matters related to their
efforts to complete a capital raising transaction generating gross offering
proceeds of $20 million USD (the "Financing"), $12 million for the Company and
$8million to purchase shares from current shareholders of the Company.


NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:


1. Retention. As of the date hereof, the Company hereby retains and HFG hereby
agrees to be retained as the Company's exclusive financial advisor during the
term of this Agreement. The Company acknowledges that HFG shall have the right
to engage third parties to assist it in its efforts to satisfy its obligations
hereunder. In its capacity as a financial advisor to the Company, HFG will:



 
A.
Restructuring and Going Public Transaction.



(i) consult on the implementation of a restructuring plan (the "Restructuring")
resulting in an organizational structure that will allow the Company to complete
the Going Public Transaction;


(ii) assist the Company in evaluating the manner of effecting a going public
transaction with a public shell corporation ("Pubco") domiciled in the United
States of America, quoted on the "OTC BB" (a "Going Public Transaction").
Subject to completion of the due diligence, which demonstrates to HFG's sole
satisfaction that the Company is a suitable candidate for the Going Public
Transaction, the Company's timely completion of a U.S. GAAP audit by April 30,
2006, and all required legal filings and review, HFG will use its best efforts
to complete the Going Public Transaction and the Financing by May 31, 2006.


HFG acknowledges that the Pubco has no assets or liabilities of any kind and is
not subject to any contingent legal liabilities, and HFG shall be responsible
for any loss suffered by the Company as a result of any legal liabilities in the
Pubco prior to the date of Going Public Transaction.


 
 

--------------------------------------------------------------------------------

 
(iii) The Company acknowledges that it has presented HFG with financial
projections (the "2006 Projections") indicating that the Company will report net
income of at least $8.57 million, with an allowable 5% grace margin equating to
Net Income of $8.14 million USD for the fiscal year ending December 31, 2006
(the "2006 Projected NI"), based upon an audit conducted in conformity with US
GAAP and US based auditing standards. Actual reported net income for 2006 shall
be referred to herein as ("2006 ARNI"),


If 2005 ARNI equals $6.5 million USD or greater, the completion of the Going
Public Transaction will result in the investors in the Financing, the current
shareholders of Pubco and HFG (collectively, the "New Shareholders")
controlling, in the aggregate, 41.8% of Pubco's issued and outstanding stock
following consummation of the Going Public Transaction.


The company acknowledges that in the event that 2005 ARNI comes in below $6.5
million, HFG shall have the right, in its sole discretion, to either terminate
this Agreement or renegotiate its terms.


The Company and its shareholders further acknowledge that in the event the
Company fails to meet the 2006 Projected NI, its current shareholders will
deliver to the investors in the Financing and HFG shares of Pubco that they will
receive as a result of their participation in the Going Public Transaction (the
"Make Good Provision") based on the following:


The Company's shareholders shall place into escrow that number of shares of
Pubco, to which they shall be entitled upon consummation of the Going Public
Transaction, representing an amount of shares equal to 30% of the total shares
outstanding following the closing of the Going Public Transaction (the "Make
Good Shares"). In the event the Company fails to report net income of $8.14
million USD for fiscal 2006 the escrow agent will transfer collectively to the
investors in the Financing and to HFG that number of Make Good Shares based from
the following formula:


(($8.14 million- 2006 ARNI)/$8.14 million) X Make Good Shares


The Company will ensure that the Make Good Shares will be delivered within ten
business days of the date the audit for fiscal 2006 is completed and will be
registered under Section 5 of the Securities Act of 1933 for purposes of resale,
which registration statement shall be filed with the SEC within 30 days of the
delivery of the Make Good Shares. The registration statement shall remain
effective and the prospectus constituting a part thereof available for delivery
in connection with the resale of the Make Good Shares for a period of 12 months
commencing on the delivery date of the Make Good Shares.


 
2

--------------------------------------------------------------------------------

 
For the purpose of the Make Good Provision, in calculation of the 2006 ARNI, one
time shell cost and one time legal expenses associated with the Going Public
Transaction will not be deducted.


For the purpose of the Make Good Provision, "Force Majeure" shall mean all
events, which were unforeseeable at the time this Agreement is signed, the
occurrence and consequences of which cannot be avoided or overcome, and which
arises after this Agreement is signed and prevent total or partial performance
by any Party of this Agreement. Such events shall include earthquakes, typhoons,
flood, fire, war, failures of international or domestic transportation, acts of
government or public agencies, epidemics, civil disturbances, strikes and any
other instances which cannot be foreseen, avoided or overcome. If an event of
Force Majeure occurs, the Company's shareholders' obligations under this Make
Good Provision affected by such an event shall be excused, without assuming the
liability of breach of this Agreement. The Party claiming Force Majeure shall
promptly inform the other Party in writing and shall furnish within 30 days
sufficient evidence of the occurrence and duration of such Force Majeure.



 
B.
Post Transaction Period



Upon consummation of the Going Public Transaction, HFG agrees to:


(i) coordinate and supervise a training program for the purpose of facilitating
new management's operation of Pubco (the Company agrees that all costs and
expenses charged by third party consultants introduced by HFG and engaged by the
Company will be the sole responsibility of the Company);


(ii) if necessary, coordinate the preparation by the Company's legal counsel of
an information statement to be filed with the SEC to change Pubco's name and to
in turn assist in obtaining a new CUSIP number and stock symbol for Pubco;


(iii) oversee third party development by third parties of Pubco's investor
relations efforts, which effort shall include (a) establishing a program for
communicating with brokerage professionals, investment bankers and market
makers; and (b) creating a complete investor relations strategy to be
implemented in English and Chinese. The Company agrees that all costs and
expenses charged by investor relations and press relations firms introduced by
HFG and engaged by Pubco or the Company will be the sole responsibility of the
Company;


(iv) coordinate with the Company's legal counsel in the preparation and assembly
of application materials for the listing of Pubco's common stock on a national
exchange or quotation medium that may include, but shall not necessarily be
limited to, the American Stock Exchange or the NASDAQ Stock Market;


(v) assist in coordinating future capital raising transactions; and


 
3

--------------------------------------------------------------------------------

 
(vi) provide Pubco with such additional financial advisory services as may be
reasonably requested, to the extent HFG has the expertise or legal right to
render such services.


2. Financing. The Financing will be accomplished under terms and conditions that
are mutually agreeable to the issuer and the investors. Following the completion
of the Financing and Going Public Transaction, assuming 2005 ARNI of $6.5
million, the resulting percentage ownership of the Pubco will be as follows:


Previous Company Shareholders
58.2%
   
New Shareholders
41.8%

 
3. Financing Consideration. Subject to applicable law, any parties who
facilitate the Financing will be paid a total cash amount equal to seven percent
(7%) of the gross proceeds delivered upon consummation of a Financing.


Company will also agree to reimburse any facilitators of the Financing for all
documented travel, lodging and other expenses incurred while completing the
Financing during the term of this Agreement on the condition that such expenses
are agreed in advance by the Company. Reimbursement is to be made within 10 days
of receipt of a written request for reimbursement submitted to the Company.


4. Financing Conditions.



 
A.
The Company acknowledges that the closing of a Financing will be contingent upon
(a) the Company's commitment to ensure that Pubco files a registration statement
with the U.S. Securities and Exchange Commission for the purpose of registering
either the shares purchased in the Financing, or any security for which the
purchased shares are exchanged, for resale, with offering proceeds not to be
released from escrow until the registration statement is filed, (b) consummation
of the Going Public Transaction in accordance with this FAA, and (c) the
agreement by the Company that $500,000 of the net proceeds of the Financing will
be placed into escrow and used for financial public and investor relations
activities and the engagement of a US domiciled spokesperson(s) recommended by
HFG for a period of at least 12 months following the closing of the Financing.




 
B.
HFG acknowledges that special permission must be obtained from the Company in
the event that (a) an investor, other than the China Pinnacle Fund, wishes to
make an investment that would result in a greater than 20% ownership in the
Company after the Financing and Going Public Transaction and/or (b) less than 3
separate investors are participating in the Financing.



5. Exclusivity. HFG shall have the exclusive right for a period of twelve months
(the "Exclusivity Period") from the date of this Agreement to effect a Financing
on behalf of the Company. However, the right of exclusivity granted hereunder
shall terminate in the event HFG advises the Company that it either unwilling or
unable to facilitate the Financing. In addition, the Company agrees that in the
event that this Agreement is terminated for any reason, other than upon the
completion of a Financing, it shall not enter into discussions or negotiations
with or close a financing, regardless of terms, with any party introduced by HFG
as a possible investor or placement agent for the Financing, each of which shall
be listed on Schedule "A" to this Agreement at the time of introduction, for a
period of two years following the date of termination of this Agreement.


 
4

--------------------------------------------------------------------------------

 
6. Authorization. Subject to the terms and conditions of this Agreement, the
Company hereby appoints HFG to act on a best efforts basis as its consultant
during the Authorization Period (as hereinafter defined). HFG hereby accepts
such appoint, with it being expressly acknowledged that HFG is acting in the
capacity of independent contractor and not as agent of either the Company,
affiliates of the Company resulting from the Restructuring, or Pubco.


In addition, except in the event of an act constituting either willful
misconduct or gross negligence on the part of HFG, the Company agrees that it
will not hold HFG responsible in the event that either the Restructuring, the
Financing or the Going Public Transaction is not consummated, nor shall it hold
HFG liable for any damages suffered by the Company as a result of the Company's
inability to consummate either the Restructuring, the Financing or the Going
Public Transaction. However, in the event HFG commits an act constituting either
willful misconduct or gross negligence which makes it impossible to complete
either the Financing or the Going Public Transaction, HFG shall indemnify the
Company against all costs, including legal, accounting and other fees and
expenses, arising from the Company's efforts to complete the Financing and the
Going Public Transaction. It is expressly acknowledged by the Company that HFG
shall not render legal or accounting advice in connection with the services to
be provided herein. HFG shall have the right to recommend the legal and
accounting professionals for the transactions contemplated herein.


7. Authorization Period. HFG's engagement hereunder shall become effective on
the date hereof (the "Effective Date") and will automatically terminate (the
"Termination Date") on the first to occur of the following: (a) either party
exercises their right of termination as provided for in this FAA, (b) the
Company's breach of its covenants herein or (c) 12 months from the Effective
Date. This Agreement may be extended beyond the Termination Date if both parties
mutually agree in writing. Except as to certain obligations of the Company under
Section 5. hereof, this Agreement shall also terminate immediately upon the
mutual decision of the parties not to move forward with the Restructuring, the
Financing or the Going Public Transaction.


8. Fees and Expenses. Simultaneous with the closing of the Going Public
Transaction, the Company shall pay to HFG a fee of US $450,000 (the "Fee"), via
wire transferred funds, directly from the proceeds of the Financing.


In addition, the Company shall reimburse HFG for all documented travel and
lodging expenses incurred by HFG personnel for providing the services under this
Agreement during the term of this Agreement on the condition that such expenses
are agreed in advance by the Company. Reimbursement is to be made within 10 days
of receipt of a written request for reimbursement submitted to the Company.


 
5

--------------------------------------------------------------------------------

 
9.  Due Diligence and Auditabilty. HFG shall have the right to perform a due
diligence investigation of the Company that demonstrates to HFG's sole
satisfaction that the Company is a suitable candidate for the Going Public
Transaction, which due diligence investigation shall include consultation with
the Company's independent audit firm regarding the auditablity of the Company in
accordance with US GAAP. HFG shall have the right to terminate this Agreement in
the event it determines that there exists a material and non-curable due
diligence matter. The Company shall also have the right to perform a due
diligence investigation of the Pubco.


10. Indemnification. The parties hereto shall indemnify each other to the extent
provided for in this paragraph. Except as a result of an act of gross negligence
or willful misconduct on the part of a party hereto, no party shall be liable to
another party, or its officers, directors, employees, shareholders or
affiliates, for any damages sustained as a result of an act or omission taken or
made under this Agreement. In those cases where gross negligence or willful
misconduct of a party is alleged and proven, the non-damaged party agrees to
defend, indemnify and hold the damaged party harmless from and against any and
all reasonable costs, expenses and liabilities suffered or sustained as a result
of the act of gross negligence or willful misconduct.


11. Governing Law. This Agreement shall be governed by the laws of the Peoples
Republic of China and any dispute arising hereunder shall be submitted for
binding arbitration to the China Foreign Trade Commission Arbitration Committee
in Beijing.


It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages, with both versions having legal efficacy. If a
dispute arises as to the interpretation of a particular provision of this
Agreement because of differences between the Chinese and English languages, the
dispute shall be resolved in accordance with the provisions of the preceding
paragraph of this Section 11.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

       
HFG:
 
HFG International, Limited
 
   
   
    By:   /s/Timothy P. Halter  

--------------------------------------------------------------------------------

Timothy P. Halter,   Its: President

 
 
6

--------------------------------------------------------------------------------

 



       
The Company:
Wonder Auto Group
 
   
   
    By:   /s/ Zhao Qing Jie  

--------------------------------------------------------------------------------

Name: Mr. Zhao QingJie   Its: Chairman


 
7

--------------------------------------------------------------------------------

 

SCHEDULE A


NAME OF POTENTIAL INVESTOR
 
DATE INTRODUCED
                       



 
8

--------------------------------------------------------------------------------

 